WADDILL, Commissioner.
Robert Sharp, Jr., a prisoner in the Kentucky State Penitentiary seeks an order from this Court compelling Honorable R. C. Tartar as Judge of the Pulaski Circuit Court to grant him a “speedy trial” on an indictment charging him with the crime of armed robbery now pending in the Pulaski Circuit Court. The response states that no bench warrant has been served on the petitioner nor has he entered his appearance. In the absence of a proper showing that the Pulaski Circuit Court has jurisdiction of the petitioner’s person we are refusing to issue the order on the ground that it is premature.
In the event that Sharp enters his appearance in the Pulaski Circuit Court, (as by a written request to the Circuit Judge) the Judge will then initiate proceedings for Sharp’s arraignment upon the pending indictment.
The request for the order of mandamus is denied.